 
Exhibit 10.1
 
GFA BRANDS, INC.
 
SEPARATION AGREEMENT AND RELEASE


This Separation Agreement and Release (“Agreement”) is by and between GFA
BRANDS, INC. (“GFA”) and Gregory Venner (“Venner”), who resides at 2522 Oak Bend
Place, Newburgh IN 47630.


WHEREAS GFA has employed Venner on or about June 11, 2007 most recently as EVP
Marketing & CMO at GFA, and


WHEREAS GFA and Venner acknowledge and agree to the following terms and
conditions regarding the termination of Venner’s employment.
 
NOW, THEREFORE, based on the foregoing and in consideration for the covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, GFA and Venner agree as follows:
 
 
1.
Venner hereby acknowledges that his last day of work for GFA will be February
28, 2011 (“Separation Date”).  As of the Separation Date, Venner shall resign as
an officer of GFA and Smart Balance, Inc.



 
2.
As further consideration for the Release and the Covenants set forth in
Paragraph “4” below, and in full and complete satisfaction of all final payments
due to “Venner” from GFA, GFA agrees to pay or provide Venner with the following
payments and benefits:



 
(a)
A payment of a total gross amount of $612,215.08, representing 18 months
(Severance Period) of salary to be paid in thirty-six (36) equal installments of
$17,005.97, on a semi-monthly basis, on the same day the company pays its
employees during the Severance Period which shall be subject to tax withholding
and other applicable deductions and for which a W-2 shall issue;



 
(b)
Venner will be eligible to participate in Career Counseling services provided
through ADP Totalsource for up to a total of 18 months up to a maximum of
$10,000.00.



 
(c)
Venner shall be entitled to exercise any options vested as of the Separation
Date.  All unvested options as of Separation Date will be forfeited.  Venner
shall have the right to exercise all vested options until 90 days after the
Separation Date.



 
(d)
Venner agrees to cooperate in the orderly transition of his job duties and
otherwise cooperate with GFA during the Severance Period. The payments hereunder
are not contingent upon Venner’s compliance with this subsection 2(d).



 
3.
Venner acknowledges that the payments to be made pursuant to this Agreement
exceed those to which he would otherwise be entitled under the normal operation
of any benefit plan, policy or procedure of GFA or under any previous agreement
(written or oral) between him and GFA.  Venner further acknowledges that the
agreement by GFA to provide such additional payments beyond his entitlement, if
any, is conditioned upon his release of all claims against GFA and the other
Releasees as defined below, and his compliance with all the terms and conditions
of this Agreement.

 
 
 

--------------------------------------------------------------------------------

 
 
Venner


 
4.
(a)
For and in consideration of the obligations assumed by GFA  in this Agreement,
Venner, for himself and for his heirs, executors, administrators, successors and
assigns (“Releasor”), hereby releases and discharges GFA and its parents and
affiliates, and their respective employee benefit plans or funds, officers,
directors, partners, employees, agents, trustees, administrators, predecessors,
successors and assigns (the “Releasees”) from any and all claims, demands,
causes of action, and liabilities of any kind (upon any legal or equitable
theory, whether contractual, common law, statutory, federal, state, local or
otherwise, and including but not limited to any claims for fees, costs, and
disbursements of any kind), whether known or unknown, which Releasor now has,
ever had, or hereafter may have, against the Releasees, whether acting as agents
of GFA or in their individual capacities, based on any act, omission, practice,
conduct, event or other matter occurring up to and including the Effective Date
of this Agreement (as defined in Paragraph “11” below).



 
(b)
Without limiting the generality of the foregoing, Releasor releases and
discharges Releasees from any and all claims arising out of Venner’s employment
with GFA, the termination of his employment as provided for in this Agreement
and/or the events surrounding the circumstances relating to that termination,
including but not limited to (i) any claim under the Age Discrimination in
Employment Act, Title VII of the Civil Rights Act of 1964, the Americans with
Disabilities Act, the Family and Medical Leave Act, the Older Workers Benefit
Protection Act, the False Claims Act, the New Jersey Law Against Discrimination,
the New Jersey Conscientious Employee Protection Act, and any other federal,
state or local law or ordinance prohibiting employment discrimination; (ii) any
claim for breach of contract (express or implied), wrongful discharge,
defamation, emotional distress or compensatory or punitive damages; and (iii)
any claim for attorney’s fees, costs, disbursements and the like.



 
(c)
Venner represents and warrants that he has no knowledge of any work-related
injury or illness incurred while working for Company, that he has not filed a
claim or an application for benefits under the Workers’ Compensation Laws, that
he does not contend that he has any such claim, and that he does not intend to
make a claim or file an application for benefits.



 
(d)
The sole matters to which the release and covenants in this Paragraph “4” do not
apply are: (i) Venner’s rights under this Agreement; and (ii) Venner’s right to
accrued vested benefits under and in accordance with the terms of any qualified
plan of GFA.



 
(e)
Venner represents and agrees that he has not filed any claims, charges,
complaints, lawsuits, arbitrations, or other proceedings against any of the
Releasees in any administrative, judicial, arbitral, or other forum, including,
but not limited to, any charges or complaints against any of the Releasees with
any federal, state, or local agency charged with the enforcement of any law or
any self regulatory organization.  Pursuant to and as part of his release and
discharge of the Releasees, as set forth herein, Venner agrees, not inconsistent
with Equal Opportunity Employment Enforcement Guidance On Non-Waivable Employee
Rights Under EEOC Enforced Statutes dated April 11, 1997, and to the fullest
extent permitted by law, not to sue or file a charge, complaint, grievance,
demand for arbitration or other proceeding against any of the Releasees in any
forum or to act as a relator in any qui tam action or to assist or otherwise
participate willingly or voluntarily in any claim, arbitration, suit, action,
investigation, or other proceeding of any kind which relates to his prior
employment with GFA or GFA predecessors or any matter that involves any of the
Releasees and that occurred up to and including the date of Venner’s execution
of this Agreement and Release, unless required to do so by court order,
subpoena, or other effective directive by a court administrative agency,
arbitration panel, or legislative body, or unless required to enforce this
Agreement and Release.  To the extent any such action may be brought by a third
party, Venner expressly waives any claim to any form of monetary or other
damages, or any other form of recovery in relief in connection with any such
action.  This Agreement and Release does not prevent Venner (or his attorneys)
from commencing an action or proceeding to enforce this Agreement and Release.

 
 
- 2 -

--------------------------------------------------------------------------------

 
 
Venner
 
 
(f)
Venner acknowledges that all company equipment and property have been safely
returned to the company, provided Venner shall be allowed to keep his laptop and
Blackberry (after satisfactory arrangements have been made to retrieve all
Company information on his laptop and Blackberry), monitor, printer and docking
station..



 
5.
The making of this Agreement is not intended, and shall not be construed, as an
admission that the Releasees have committed any wrong with respect to Venner.



 
6.
This Agreement constitutes the complete agreement and understanding of the
parties, supersedes any prior agreements or understandings of the parties
(whether oral or written), and may be amended only in a writing signed by Venner
and GFA.  Venner acknowledges that no representative of GFA has made any
representation or promise to him concerning the terms or conditions of this
Agreement or his separation from employment with GFA other than those expressly
set forth in this Agreement.



 
7.
Confidentiality.  The Company and Venner are parties to an Employee Invention
Assignment and Confidentiality Agreement dated as of (the “Confidentiality
Agreement”).  The Company and Venner agree that the Confidentiality Agreement
shall remain in full force and effect according to its terms notwithstanding the
execution and entry into effect of this Agreement.  In addition to the
understandings and agreements contained in the Confidentiality Agreement, Venner
agrees that he will not use any Confidential Information and Trade Secrets of
the Company, as those terms are defined in the Confidentiality Agreement, in any
manner adverse to the interest of the Company.



 
8.
If any provision of the Agreement is held to be illegal, void or unenforceable,
such provision shall be of no force or effect.  However, the illegality or
unenforceability of such provision shall have no effect upon, and shall not
impair the legality or enforceability of any other provision of this Agreement;
provided, however, that upon any finding by a court of competent jurisdiction
that a release or waiver of claims or rights or a covenant provided for by
Paragraph “4” above is illegal, void or unenforceable, Venner agrees, at GFA’s
request, promptly to execute a release, waiver and/or covenant that is legal and
enforceable.



 
9.
Pursuant to Section 7(f)(2) of the Age Discrimination in Employment Act of 1967,
as amended, GFA hereby advises Venner that he should consult independent counsel
before executing this Agreement; and Venner acknowledges that he has been so
advised.  Venner further acknowledges that he has had an opportunity to consider
this Agreement for at least forty five (45) days before signing it.



 
10.
Venner represents and warrants that he has carefully read this Agreement in its
entirety, that he has had an adequate opportunity to consider it and to consult
with any advisor of his choice about it, that he understands all its terms; that
he voluntarily assents to all the terms and conditions contained herein; and
that he is signing this Agreement voluntarily and of his own free will.



 
11.
This Agreement shall not become effective until the eighth day following the
date on which Venner signs it (the “Effective Date”).  Venner understands that
he may at any time prior to that Effective Date revoke this Agreement by
delivering written notice of revocation to Patti Rooney, Manager, Corporate
Support and Human Resources.

 
 
12.
The Company agrees to pay up to $3,000 for reasonable attorney fees incurred by
Venner in connection with his attorney’s review of this Agreement and advising
Venner.

 
 
- 3 -

--------------------------------------------------------------------------------

 
 
Venner
  
 
13.
(a)
Any controversy or dispute arising out of or relating to this Agreement, or the
interpretation thereof, shall be settled exclusively by arbitration conducted in
Newark, New Jersey, before a single arbitrator in accordance with the employment
arbitration rules of the American Arbitration Association ("AAA") then in effect
and with discovery permitted by both parties in accordance with such rules.  The
award of the arbitrator shall be final and binding, and judgment may be entered
on the arbitrator’s award in any court having jurisdiction.  GFA shall pay the
entire cost of the arbitration, except that Venner shall pay his own attorneys’
fees in the event he loses the arbitration.



 
(b)
This Agreement may be entered into any arbitral (or other necessary proceeding)
to prove that a settlement was reached and the material terms thereof, so long
as application is first made to file it under seal.



 
14.
In response to inquiries from prospective employers, GFA shall only be required
to confirm Venner’s inclusive dates of employment, last job title, and last
salary.



 
15.
This Agreement shall be interpreted for all purposes consistent with the laws of
the State of New Jersey.  If any clause of this Agreement should ever be
determined to be unenforceable, it is agreed that this will not affect the
enforceability of any other clause or the remainder of this Agreement.



 
16.
This Agreement shall survive Venner’s death or disability and in the event of
death all payments shall be made to Venner’s heirs or estate.  This Agreement
shall be binding upon the Company’s successors and assigns.  This Agreement
shall be interpreted, operated, and administered in a manner so that any amount
or benefit payable hereunder shall be paid or provided in a manner that is
either exempt from or compliant with the requirements under Section 409A or the
Code and any guidance issued thereunder.  Any reference in this Agreement to
termination of employment shall mean “separation from service” within the
meaning of Section 409A of the Code and Treas. Reg.
1.409A-1(h).  Notwithstanding anything in this Agreement to the contrary, any
amount or benefit that would constitute non-exempt deferred compensation (and
would be payable by reason of Venner’s separation from service during a period
in which he is a “specified employee” within the meaning of Section 409A of the
Code and Treas. Reg. § 1.409A-1(i) will be accumulated and paid no earlier than
the first day of the seventh month following Venner’s separation from service
(or if earlier upon Venner’s death), if and to the extent such delay is required
under Section 409A of the Code.  If Venner is entitled to be paid or reimbursed
for any taxable expenses under this Agreement, the amount of such expenses
reimbursable in any one calendar year shall not affect the amount reimbursable
in any other calendar year, and the reimbursement of an eligible expense must be
made no later than December 31 of the year after the year in which the expense
was incurred.  Notwithstanding the foregoing, the Company does not guarantee the
tax treatment of any compensation or benefits hereunder, whether pursuant to the
Code, state, or local tax laws and regulations.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
 
- 4 -

--------------------------------------------------------------------------------

 
 
Venner
 
This agreement is made on the 28th day of February, 2011.



   
GFA BRANDS, INC
 
     
/s/ Gregory M. Venner
 
By:
/s/ Alan S. Gever
Gregory Venner
 
Name:  
Alan S. Gever
   
Title:
EVP/CFO
   
Date:
2.28.11



 
- 5 -

--------------------------------------------------------------------------------

 